DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by the Applicant on December 11, 2020.
Claims 1-22 are pending and have been examined. 
This action is made NON-FINAL. 
Response to Arguments

The Examiner withdraws the claim objections in response to Applicant’s amendments. Further, the 101 rejections have reconsidered and in light of Applicant’s amendments and have been withdrawn. Though the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   
Independent claims 1 and 12 are directed to a method (claim 1) and a portable device (claim 12). Thus, on its face, independent claims 1 and 12 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019").Under Step 2A, Prong One discussed below, representative claim 12 recites, in part, a method and a system of organizing human activity. Amended claim 1 recites similar limitations. 
Using the limitations in claim 12 to illustrate, the claim recites A portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: a display screen; a processor; a memory; and a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the web application is being executed, the processor is configured to: display, on the display screen, a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card; receive, from a user via the communication interface, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one second entry that relates to a preference for declining a transaction; access, from the memory, historical transaction information that relates to at least one transaction that has previously been completed; generate at least one history-based rule based on the accessed historical transaction information; receive, via the communication interface after the at least one first entry and the at least one second entry have been received and after the at least one history-based rule has been generated, information that relates to a proposed transaction; determine whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and the information that relates to the proposed transaction; and display, on the display screen, a recommendation message based on a result of the determining, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite a portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: {displaying} a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card; {receiving}, from a user via the communication interface, user input {…}; {accessing}, historical transaction information {…}; {generating} at least one history-based rule based on the accessed historical transaction information; {receiving}, information that relates to a proposed transaction; {determining} whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization {…}; and {displaying} a recommendation message based on a result of the determining. As shown, the additional elements recite the limitations, which goes beyond mere insignificant extra-solution 
The Examiner finds that, the claimed displaying of a recommendation message based on the result of the determining step as claimed; combined with determining whether to recommend a preauthorization for a proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and information that relates to the proposed transaction, ultimately leads to a more accurate recommendation determination. Accordingly, the claimed invention is directed to an improvement in technology for recommending a preauthorization for a proposed transaction, not an abstract idea. Thus, because claims 1, 12 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-22 are eligible. 
	Regarding the art rejections, Applicant traverses the 103 rejections, stating, “Independent claim 1 recites, among other things, "displaying, on a display of the mobile communication device, a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card ... independent claim 2 recites a similar feature.” Applicant’s Remarks, pg. 14. Further stating, “By contrast, each of the cited references fails to disclose "displaying, on a display of the mobile communication device, a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card” [emphasis added], as generally recited in independent claims 1 and 12. Applicant Remarks, pg. 16. 
The Examiner however disagrees. See Examiner’s position in the Final Rejection, October 15, 2020 dated pgs. 8-11; furthermore, as discussed in the rejection below, Lacoss-Arnold further view of “Phillips” teaches this claim limitation. Applicant states the, “Examiner cites paragraphs [0025] and [0069] of Lacoss-Arnold and paragraph [0035] of Fordyce as providing relevant disclosure. However, Applicant respectfully submits that these paragraphs do not disclose that the user inputs for a criterion for permitting a transaction without further consideration and for a preference for declining a transaction are received before the transaction-specific information is received.” For example the Examiner uses boldface to emphasize the disclosure in paragraph [0025] of Lacoss-Arnold that the user input is provided "As part of the purchase transaction" - and therefore, the user input could not possibly have been previously provided.” Applicant Remarks, pg. 16; 
The Examiner disagrees with Applicant’s interpretation of the rejection, citing Lacoss-Arnold of the Final Office Action, dated, October 15, 2020 at e.g., pg. 8-9. The implication that the Examiner would cite art to further an interpretation, that the recited transaction completes—before receiving user input necessary for the transaction, is incorrect. Furthermore, in combination with Fordyce as rejected, the claim is rendered obvious. Fig. 6, as provided in Applicant’s Remarks, pg. 15 regarding a first and second prompt for user input, does not render incorrect the interpretation of receiving these user input{s} from a display on a e.g., a phone, such as discussed in Lacoss-Arnold e.g., See [Id.] at [0021].
Further, Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.
Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 12-19 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20170083985 A1 to Lacoss-Arnold, in view of U.S. App. Pub. No. to US 20090006203 A1 to Fordyce, in view of U.S. App. Pub. No. US 20150032543 A1 to Weis; and further in view of U.S. App. Pub. No. US 20120310760 A1 to Phillips.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Lacoss-Arnold teaches:
A method for automatically determining whether to disable a purchase card, the method being implemented by a web application that is executed by a processor on a mobile communication device, the method comprising:
receiving, by the processor via the web application and from a user, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one {second entry} that relates to a preference for declining a transaction;
Lacoss-Arnold Fig. 2 {user input}; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … a smartphone...{user input device}; Lacoss-Arnold [0025] teaching a {purchase transaction}, the consumer 112 initially provides information {transaction data}; [Id. at 0069] … several rules {criterion}, relating to processing transactions … may be included in an application … the consumer 112 can set or modify his/her own controls for processing transactions {e.g., user input relating} to criterion for permitting or declining a transaction…; [Id. at 0045] {e.g., declining based on the transaction data, preference}; [0067] {Further example approving the transaction “without further consideration}.
accessing, from a memory, historical transaction information that relates to at least one transaction that has previously been completed; {generating, by the processor, at least one history-based rule} based on the accessed historical transaction information; receiving, by the processor via the web application, information that relates to a proposed transaction;
Lacoss-Arnold at least at Fig. 1; [0001] {historical transaction information}; [Id at 0027]; [0037] In the illustrated method 300, the location detector 120 accesses transaction data for a purchase transaction {accessing historical transaction information from [0027]] {memory}}; Id. at [0039]] and [0038] At 306, the location detector 120 optionally (as indicated by the dotted lines) filters (or even excludes) transactions and/or transaction data associated therewith based on the collected transaction data or on availability of sources of more reliable data; Lacoss-Arnold [0045] when a transaction is made using a payment card, the location detector 120 may exclude the transaction based on a known geography of an acquirer associated with the merchant involved in the transaction {based on transaction data, related to at least one transaction that has previously been completed}; [Id. at [0013]] …consumer 112 may communicate (e.g., via a website or web-based application provided by the payment network 106, etc.). 
determining, by the processor, whether to [recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization], based on the at least one first entry, the at least one [second entry], the at least one history-based rule, and the information that relates to the proposed transaction; and
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant … based on consistency between a location of the consumer 112 and a transaction to merchant 102 performed by the consumer 112, etc {e.g., a history-based rule}. The score can then be used as desired, for example, to provide degrees of confidence {regarding} a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a; Lacoss-Arnold [0063] In multiple embodiments, the scores are provided to the issuer 108, who may use the scores as a basis for accepting (authorizing) or declining transactions; 
displaying, on a display of the mobile communication device, [a recommendation message based on a result of the determining.]
Lacoss-Arnold Fig. 1; [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [Id.] The computing device 200 further includes an input device 208 that receives input {user input} from the user … a smartphone...{user input device};

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

receiving, by the processor via the web application and from a user, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one {second entry} that relates to a preference for declining a transaction;
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof. 
determining, by the processor, whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one [second entry], the at least one history-based rule, and the information that relates to the proposed transaction; and
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof. 
accessing, from a memory, historical transaction information that relates to at least one transaction that has previously been completed; [generating, by the processor, at least one history-based rule] based on the accessed historical transaction information; receiving, by the processor via the web application, information that relates to a proposed transaction;
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or decline the transaction authorization request. … The business rules can be set {generated} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof; [Id. at 0040] … [f]or example, if the present transaction indicates that the consumer is purchasing a package of Orville Redenbacher's® popcorn with a co-branded Walgreens®-Wells Fargo® credit card, then a count in the incentive program file of the number of such packages that this consumer has purchased is incremented by the number of packages in the present transaction; [0041] …the program {history based rules are used to} … determine whether the consumer now qualifies for a reward….
determining, by the processor, whether to [recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization], based on the at least one first entry, the at least one [second entry], the at least one history-based rule, and the information that relates to the proposed transaction; and
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Lacoss-Arnold does not explicitly teach but Weis teaches:

determining, by the processor, whether to {recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization}, based on the at least one first entry, {the at least one second entry}, the at least one history-based rule, and the information that relates to the proposed transaction; and
Weis [0043] teaching, As described below in more detail, MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants {e.g., preauthorization for transaction} to a particular user via merchant recommender application 119 based on the received information; Weis [0049], [0031] …(k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information; Weis [0074] MA computer system 121 sorts the merchant list in accordance with search preference information 606 and displays a recommended merchant list 610 to user 608 via media output 215 {“preauthorization” e.g., determined “applicable” merchants for transaction}. 
displaying, on a display of the mobile communication device, [a recommendation message based on a result of the determining.]
Weis [0049], [0031] …(k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information; Weis [0074] MA computer system 121 sorts the merchant list in accordance with search preference information 606 and displays a recommended merchant list 610 to user 608 via media output 215.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Lacoss-Arnold does not explicitly teach but Phillips teaches:

displaying, on the display of the mobile communication device, {a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card;}
[No Patentable Weight is given to non-functional descriptive claim language of “…a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card,” as amended claim language serves no functional relationship MPEP 2111.05. E.g., the claim does not use the display’s “user interface.”
Phillips [0020] the above-mentioned keypad 112 (which for present purposes will be understood to include the other buttons, switches and keys referred to above) for receiving user input; displaying output information to the user ...  in some embodiments the display component 110 is a touch screen capable of accepting user input as well as displaying information to the user [0055] teaching mobile communication device accepting user input for both selecting a purchase card, as well as rules for transacting}.


It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Phillips for including a display component of a mobile device capable of accepting each user input for both, selecting a purchase card as well as rules for transacting. See Philips [0020], which is common to the same field of endeavor of authorizing financial transactions. The combination of using a display, to display options for transacting, amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for an interface including a display prompt for receiving user entries relating to a transaction, See Phillips at least at [Abstract], [0020].

Regarding claim 2:
Lacoss-Arnold teaches:
The method of claim 1, wherein the at least one criterion for permitting a transaction without further consideration relates to a [list of permitted merchants.]
Lacoss-Arnold [0067] In another example, when the location detector 120 determines that … transaction might otherwise appear risky … the issuer 108 may approve the transaction anyway {i.e., “without further consideration}; [id.] …when the location detector 120 determines that the consumer's computing device 200 is in close proximity to the POS terminal 114a {i.e., merchant [Fig. 1]}, the issuer 108 may count this as a stronger authentication with possible impacts to streamlining interchange in connection with processing, clearing and settling the transaction, etc.

Lacoss-Arnold does not explicitly teach but Weis teaches:

The method of claim 1, wherein the at least one criterion for permitting a transaction without further consideration relates to a [list of permitted merchants.]
Weis [0002] teaching, … recommending merchants to a potential consumer based at least in part on the a search location provided by the potential customer and historical payment transactions of cardholders local to the search location; Weis [0031] …(c) for each zip code on the cardholder list, generating a merchant list including each merchant identifier transacted with during the predetermined time period; … (h) receiving search preferences from a candidate consumer inputted using a recommender app stored on a user computing device; (i) determining which merchants from the merchant list are applicable to the candidate consumer search preferences; (j) sorting the applicable merchants based on the calculated ratio; and (k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 3:
Lacoss-Arnold teaches:
The method of claim 2, wherein the at least one history-based rule relates to [adding a merchant name] that relates to the at least one previously-completed transaction to the [list of permitted merchants].
Lacoss-Arnold [0071] teaching, the location may be disseminate along with the name of the merchant 102 … {merchant name}; Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant … based on consistency between a location of the consumer 112 and a transaction to merchant 102 performed by the consumer 112, etc {e.g., a merchant relating to the at least one previously-completed transaction}. The score can then be used as desired, for example, to provide degrees of confidence {regarding} a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a; Lacoss-Arnold [0063] In multiple embodiments, the scores are provided to the issuer 108, who may use the scores as a basis for accepting or declining transactions 

Lacoss-Arnold does not explicitly teach but Weis teaches:

3.    The method of claim 2, wherein the at least one history-based rule relates to [adding a merchant name] that relates to the at least one previously-completed transaction to the [list of permitted merchants].
Weis [0021]-[0023] In the example embodiment, the MA computer system generates a list of restaurants {adding restaurant name to list}; Weis [0002] teaching, … recommending merchants to a potential consumer based at least in part on the a search location provided by the potential customer and historical payment transactions of cardholders local to the search location; Weis [0031] …(c) for each zip code on the cardholder list, generating a merchant list including each merchant identifier transacted with during the predetermined time period; … (h) receiving search preferences from a candidate consumer inputted using a recommender app stored on a user computing device; (i) determining which merchants from the merchant list are applicable to the candidate consumer search preferences; (j) sorting the applicable merchants based on the calculated ratio; and (k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 4:
Lacoss-Arnold teaches:
The method of claim 1, wherein the at least one history-based rule is based on each of a location, a day of a week, and a time of the day at which the at least one transaction was previously completed.
Lacoss-Arnold Figs. 3, 4; [0062] This can be seen in FIG. 4, for example, in connection with the transactions indicated by the characters "B". For example, if timestamps {timestamps} for all of the "B" transactions … are prior to a particular date {e.g., a day of week} … After a period of time … the location detector 120 may stop accepting the older location as a high confidence, and the transactions associated with the older location may then be entirely aged off. 

Regarding claim 5:
Lacoss-Arnold teaches:
The method of claim 1, wherein the at least one [second entry] relates to a spending limitation for a proposed purchase.
Lacoss-Arnold [0064] [a]ccordingly, the issuer 108, based on the location (and potentially additional information) may decline the transaction, or otherwise flag the transaction as potentially fraudulent, or further still, apply one or more different rules to the particular outlying transaction (e.g., a different threshold amount to approve/decline (e.g., decline over $50.00, etc.), etc.) {e.g., second entry related to a spending limit}.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The method of claim 1, wherein the at least one [second entry] relates to a spending limitation for a proposed purchase.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Regarding claim 6:
Lacoss-Arnold teaches:
The method of claim 1, wherein the at least one [second entry] relates to a proposed purchase of merchandise that relates to at least one merchant category.
Lacoss-Arnold [0049] It should be appreciated that different temporal thresholds/grace periods may be used for different merchant categories {e.g., about one mile if the transaction data collection and the location data collection are about three minutes apart but about 100 feet if they are about 3 seconds apart, etc.) [Id.] {e.g., merchant category, a “fast food” merchant.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The method of claim 1, wherein the at least one [second entry] relates to a proposed purchase of merchandise that relates to at least one merchant category.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Regarding claim 7:
Weis further teaches:
The method of claim 6, wherein the at least one merchant category includes at least one from among alcohol and a casino.
Weis [0068] In some embodiments, the plurality of purchases made by the plurality of cardholders 22 are related to each other as being in the same market segment, for example, but not limited to a dining segment, an events segment, a night club segment, or an activities segment. The dining segment may include all purchases made at restaurants and food service merchants. The events segment may include all purchases that relate to concerts, sporting, or cultural events. The night club segment may include dance clubs and casinos.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 8:
Lacoss-Arnold teaches:
The method of claim 1, wherein the [at least one second entry] relates to a geographical restriction for a proposed purchase.
Lacoss-Arnold [0039] For example, the location detector 120 may exclude, at 306, purchase transactions based on transaction type. Because the method 300 generally relies on the location of a purchase transaction (e.g., the location of the consumer's computing device 200, the location of the merchant's POS terminal 114a, etc.), the location detector 120 may exclude a transaction if the transaction entry mode is "Internet order" to avoid false data points {second entry related to to a geographical restriction}.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The method of claim 1, wherein the [at least one second entry] relates to a geographical restriction for a proposed purchase.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof; 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Regarding claim 12:
Lacoss-Arnold teaches:
A portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: a display screen; a processor; a memory; and a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the web application is being executed, the processor is configured to:
See Lacoss-Arnold Fig. 2; [0021] The illustrated computing device 200 also includes an output device 206 that is coupled to the processor 202 {e.g., “display”} 
receive, from a user via the communication interface, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one [second entry] that relates to a preference for declining a transaction;
Lacoss-Arnold Fig. 2 {user input}; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … a smartphone...{user input device}; Lacoss-Arnold [0025] {purchase transaction}, the consumer 112 initially provides information about the payment account {transaction data}; Lacoss-Arnold [0003] …data is transferred between different entities to authorize, settle and/or clear the transactions, i.e., as transaction data; [Id. at 0069] …several rules {criterion}, relating to processing transactions … may be included in an application … the consumer 112 can set or modify his/her own controls for processing transactions {e.g., user input relating} to criterion for permitting or declining a transaction…; e.g., [Id. at 0045] … the location detector 120 may exclude the transaction based on a known geography of an acquirer associated with the merchant involved in the transaction {e.g., declining based on the transaction data, preference}; Further see e.g., [0067] In another example, when the location detector 120 determines that … transaction might otherwise appear risky … the issuer 108 may approve the transaction anyway {i.e., “without further consideration}.
access, from the memory, historical transaction information that relates to at least one transaction that has previously been completed; [generate at least one history-based rule] based on the accessed historical transaction information; receive, via the communication interface, information that relates to a proposed transaction;
Lacoss-Arnold at least at Fig. 1; [0001] {historical transaction information}; [Id at 0027]; [0037] In the illustrated method 300, the location detector 120 accesses transaction data for a purchase transaction {accessing historical transaction information from [0027]] {memory}}; Id. at [0039]] and [0038] At 306, the location detector 120 optionally (as indicated by the dotted lines) filters (or even excludes) transactions and/or transaction data associated therewith based on the collected transaction data or on availability of sources of more reliable data; Lacoss-Arnold [0045] when a transaction is made using a payment card, the location detector 120 may exclude the transaction based on a known geography of an acquirer associated with the merchant involved in the transaction {based on transaction data, related to at least one transaction that has previously been completed}; [Id. at [0013]] …consumer 112 may communicate (e.g., via a website or web-based application provided by the payment network 106, etc.). 
determine whether to recommend a [preauthorization for the proposed transaction or to recommend a declination of the preauthorization,] based on the at least one first entry, the at least one [second entry,] the at least one history-based rule, and the information that relates to the proposed transaction; and
Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant … based on consistency between a location of the consumer 112 and a transaction to merchant 102 performed by the consumer 112, etc {e.g., a history-based rule}. The score can then be used as desired, for example, to provide degrees of confidence {regarding} a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a; Lacoss-Arnold [0063] In multiple embodiments, the scores are provided to the issuer 108, who may use the scores as a basis for accepting (authorizing) or declining transactions; 
display, on the display screen, a [recommendation message based on a result of the determining.]
Lacoss-Arnold Fig. 1; [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [Id.] The computing device 200 further includes an input device 208 that receives input {user input} from the user … a smartphone...{user input device};

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

receive, from a user via the communication interface, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one [second entry] that relates to a preference for declining a transaction;
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof. 
access, from the memory, historical transaction information that relates to at least one transaction that has previously been completed; [generate at least one history-based rule] based on the accessed historical transaction information;
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or decline the transaction authorization request. … The business rules can be set {generated} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof; [Id. at 0040] … [f]or example, if the present transaction indicates that the consumer is purchasing a package of Orville Redenbacher's® popcorn with a co-branded Walgreens®-Wells Fargo® credit card, then a count in the incentive program file of the number of such packages that this consumer has purchased is incremented by the number of packages in the present transaction; [0041] …the program {history based rules are used to} … determine whether the consumer now qualifies for a reward….
determine whether to recommend a [preauthorization for the proposed transaction or to recommend a declination of the preauthorization,] based on the at least one first entry, the at least one [second entry,] the at least one history-based rule, and the information that relates to the proposed transaction; and
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Lacoss-Arnold does not explicitly teach but Weis teaches:

determine whether to recommend a [preauthorization for the proposed transaction or to recommend a declination of the preauthorization,] based on the at least one first entry, the at least one [second entry,] the at least one history-based rule, and the information that relates to the proposed transaction; and
Weis [0043] teaching, As described below in more detail, MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants {e.g., preauthorization for transaction} to a particular user via merchant recommender application 119 based on the received information; Weis [0049], [0031] …(k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information; Weis [0074] MA computer system 121 sorts the merchant list in accordance with search preference information 606 and displays a recommended merchant list 610 to user 608 via media output 215 {“preauthorization” e.g., determined “applicable” merchants for transaction}. 
display, on the display screen, a [recommendation message based on a result of the determining.]
Weis [0049], [0031] …(k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information; Weis [0074] MA computer system 121 sorts the merchant list in accordance with search preference information 606 and displays a recommended merchant list 610 to user 608 via media output 215.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Lacoss-Arnold does not explicitly teach but Phillips teaches:

display, on the display screen, a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card;
[No Patentable Weight is given to non-functional descriptive claim language of “…a user interface that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card,” as amended claim language serves no functional relationship MPEP 2111.05. E.g., the claim does not use the display’s “user interface.”
Phillips [0020] the above-mentioned keypad 112 (which for present purposes will be understood to include the other buttons, switches and keys referred to above) for receiving user input; displaying output information to the user ...  in some embodiments the display component 110 is a touch screen capable of accepting user input as well as displaying information to the user [0055] teaching mobile communication device accepting user input for both selecting a purchase card, as well as rules for transacting}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Phillips for including a display component of a mobile device capable of accepting each user input for both, selecting a purchase card as well as rules for transacting. See Philips [0020], which is common to the same field of endeavor of authorizing financial transactions. The combination of using a display, to display options for transacting, amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for an interface including a display prompt for receiving user entries relating to a transaction, See Phillips at least at [Abstract], [0020].

Regarding claim 13:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the at least one criterion for permitting a transaction without further consideration relates to a [list of permitted merchants.]
Lacoss-Arnold [0067] In another example, when the location detector 120 determines that … transaction might otherwise appear risky … the issuer 108 may approve the transaction anyway {i.e., “without further consideration}; [id.] …when the location detector 120 determines that the consumer's computing device 200 is in close proximity to the POS terminal 114a {i.e., merchant [Fig. 1]}, the issuer 108 may count this as a stronger authentication with possible impacts to streamlining interchange in connection with processing, clearing and settling the transaction, etc.

Lacoss-Arnold does not explicitly teach but Weis teaches:

The portable device of claim 12, wherein the at least one criterion for permitting a transaction without further consideration relates to a [list of permitted merchants.]
Weis [0002] teaching, … recommending merchants to a potential consumer based at least in part on the a search location provided by the potential customer and historical payment transactions of cardholders local to the search location; Weis [0031] …(c) for each zip code on the cardholder list, generating a merchant list including each merchant identifier transacted with during the predetermined time period; … (h) receiving search preferences from a candidate consumer inputted using a recommender app stored on a user computing device; (i) determining which merchants from the merchant list are applicable to the candidate consumer search preferences; (j) sorting the applicable merchants based on the calculated ratio; and (k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 14:
Lacoss-Arnold teaches:
The portable device of claim 13, wherein the at least one history-based rule relates to [adding a merchant name] that relates to the at least one previously-completed transaction to the [list of permitted merchants.]
Lacoss-Arnold [0071] teaching, the location may be disseminate along with the name of the merchant 102 … {merchant name}; Lacoss-Arnold [0029] The location detector 120 is configured to then score a location of the merchant … based on consistency between a location of the consumer 112 and a transaction to merchant 102 performed by the consumer 112, etc {e.g., a merchant relating to the at least one previously-completed transaction}. The score can then be used as desired, for example, to provide degrees of confidence {regarding} a measure of fraud likelihood at the geographic location for the merchant 102 and/or the POS terminal 114a; Lacoss-Arnold [0063] In multiple embodiments, the scores are provided to the issuer 108, who may use the scores as a basis for accepting or declining transactions 

Lacoss-Arnold does not explicitly teach but Weis teaches:

The portable device of claim 13, wherein the at least one history-based rule relates to [adding a merchant name] that relates to the at least one previously-completed transaction to the [list of permitted merchants.]
Weis [0021]-[0023] In the example embodiment, the MA computer system generates a list of restaurants {adding restaurant name to list}; Weis [0002] teaching, … recommending merchants to a potential consumer based at least in part on the a search location provided by the potential customer and historical payment transactions of cardholders local to the search location; Weis [0031] …(c) for each zip code on the cardholder list, generating a merchant list including each merchant identifier transacted with during the predetermined time period; … (h) receiving search preferences from a candidate consumer inputted using a recommender app stored on a user computing device; (i) determining which merchants from the merchant list are applicable to the candidate consumer search preferences; (j) sorting the applicable merchants based on the calculated ratio; and (k) providing a list of recommended merchants to the candidate consumer, wherein the list is based on the sorted {applicable} merchants {e.g., list of permitted merchants}; MA computer system 121 is configured to collect transaction information and user search preference information, and recommend a list of merchants to a particular user via merchant recommender application 119 based on the received information.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 15:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the at least one history-based rule is based on each of a location, a day of a week, and a time of the day at which the at least one transaction was previously completed.
Lacoss-Arnold Figs. 3, 4; [0062] This can be seen in FIG. 4, for example, in connection with the transactions indicated by the characters "B". For example, if timestamps {e.g., a “timestamp”} for "B" transaction… being prior to a particular date {day of week} … After a period of time … the location detector 120 may stop accepting the older location as a high confidence, and the transactions associated with the older location may then be entirely aged off. 

Regarding claim 16:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the at least one [second entry] relates to a spending limitation for a proposed purchase.
Lacoss-Arnold [0064] [a]ccordingly, the issuer 108, based on the location (and potentially additional information) may decline the transaction, or otherwise flag the transaction as potentially fraudulent, or further still, apply one or more different rules to the particular outlying transaction (e.g., a different threshold amount to approve/decline (e.g., decline over $50.00, etc.), etc.) {e.g., second entry related to a spending limit}.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The portable device of claim 12, wherein the at least one [second entry] relates to a spending limitation for a proposed purchase.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Regarding claim 17:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the at least one [second entry] relates to a proposed purchase of merchandise that relates to at least one merchant category.
Lacoss-Arnold [0049] It should be appreciated that different temporal thresholds/grace periods may be used for different merchant categories {e.g., about one mile if the transaction data collection and the location data collection are about three minutes apart but about 100 feet if they are about 3 seconds apart, etc.); [Id.] {e.g., merchant category, a “fast food”}.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The portable device of claim 12, wherein the at least one [second entry] relates to a proposed purchase of merchandise that relates to at least one merchant category.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Regarding claim 18:
Weis further teaches:
The portable device of claim 17, wherein the at least one merchant category includes at least one from among alcohol and a casino.
Weis [0068] In some embodiments, the plurality of purchases made by the plurality of cardholders 22 are related to each other as being in the same market segment, for example, but not limited to a dining segment, an events segment, a night club segment, or an activities segment. The dining segment may include all purchases made at restaurants and food service merchants. The events segment may include all purchases that relate to concerts, sporting, or cultural events. The night club segment may include dance clubs and casinos.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Weis for recommending merchants using transaction information, Weis [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for recommending merchants using transaction information. See Weis at [0002].

Regarding claim 19:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the at least one [second entry] relates to a geographical restriction for a proposed purchase.
Lacoss-Arnold [0039] For example, the location detector 120 may exclude, at 306, purchase transactions based on transaction type. Because the method 300 generally relies on the location of a purchase transaction (e.g., the location of the consumer's computing device 200, the location of the merchant's POS terminal 114a, etc.), the location detector 120 may exclude a transaction if the transaction entry mode is "Internet order" to avoid false data points {second entry related to to a geographical restriction}.

Lacoss-Arnold does not explicitly teach but Fordyce teaches:

The portable device of claim 12, wherein the at least one [second entry] relates to a geographical restriction for a proposed purchase.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Claims 9, 11, 20, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20170083985 A1 to Lacoss-Arnold, in view of U.S. App. Pub. No. to US 20090006203 A1 to Fordyce, in view of U.S. App. Pub. No. US 20150032543 A1 to Weis, further in view of U.S. App. Pub. No. US 20120310760 A1 to Phillips, further in view of U.S. App. Pub. No. US 20170344991 A1 to Mark.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 9:
Fordyce further teaches:
The method of claim 1, wherein the at least one [second entry] relates to a listing of disfavored merchants.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Lacoss-Arnold does not explicitly teach but Mark teaches:

The method of claim 1, wherein the at least one [second entry] relates to a listing of disfavored merchants.
Mark [0089] …rules and settings include different actions the Security System should apply to transactions made with card(s) added to the Security System that meet specific filters; Id at [0090] The following are a non-limiting list of exemplary filtering rules: [0091] A user can add a specific Merchant to a black list {disfavored merchants} to always decline transactions coming through said Merchant.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Mark for systems and methods for facilitating verification of transactions, Mark [0002], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for facilitating verification of transactions. See Mark at [0002].

Regarding claim 11:
Lacoss-Arnold teaches:
The method of claim 1, further comprising displaying, on the display of the mobile communication device, [a user prompt that relates to whether to approve or decline the transaction.]
Lacoss-Arnold [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [0066] {display} push an alert (e.g., a transaction alert, etc.) to the consumer 112; Id. at [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … {display screen, “smartphone”}}, require a PIN authorization for the transaction instead of a signature {relating to whether to approve or decline}

Lacoss-Arnold does not explicitly teach but Mark teaches:

The method of claim 1, further comprising displaying, on the display of the mobile communication device, [a user prompt that relates to whether to approve or decline the transaction.]
See Mark Figs. 1B; 11, 8 {display on the display screen a user prompt}; [0143] teaching, the Approval Engine is an entity that is capable of communicating directly with … the account owner … via SMS, Internet, Phone or otherwise;  [0139] teaching, the Decision is one of either APPROVE, DECLINE or MANUAL states;  [0149] …User either via App, WebApp, SMS: {Approve/Decline}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Mark for systems and methods for facilitating verification of transactions, Mark [0002], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for facilitating verification of transactions. See Mark at [0002].

Regarding claim 20:
Fordyce further teaches:
The portable device of claim 12, wherein the at least one [second entry] relates to a listing of disfavored merchants.
Fordyce [0035] Upon receiving the financial transaction data, the issuer 102 uses business rules to determine whether to approve or {decline the transaction} authorization request. The business rules are instructions or guidelines that specify conditions, such as the consumer not exceeding a credit limit, which must be satisfied in order for the request to be approved. The business rules can be set {e.g., second entry} by the consumer 110, the merchant 108, the acquirer 106, the issuer 102, the transaction handler 104, another financial institution, or combinations thereof.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Fordyce for using financial data to authorize a purchase, Fordyce [Abstract], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for a payment processing system that enables a consumer to purchase items at a merchant. See Fordyce at [Abstract].

Lacoss-Arnold does not explicitly teach but Mark teaches:

The portable device of claim 12, wherein the at least one [second entry] relates to a listing of disfavored merchants.
Mark [0089] …rules and settings include different actions the Security System should apply to transactions made with card(s) added to the Security System that meet specific filters; [0090] The following are a non-limiting list of exemplary filtering rules: [0091] A user can add a specific Merchant to a black list {disfavored merchants} to always decline transactions coming through said Merchant.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Mark for systems and methods for facilitating verification of transactions, Mark [0002], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for facilitating verification of transactions. See Mark at [0002].

Regarding claim 22:
Lacoss-Arnold teaches:
The portable device of claim 12, wherein the processor is further configured to display, on the display screen, [a user prompt that relates to whether to approve or decline the transaction.]
Lacoss-Arnold [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [0066] {display} push an alert (e.g., a transaction alert, etc.) to the consumer 112; Id. at [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … {display screen, “smartphone”}}, require a PIN authorization for the transaction instead of a signature {relating to whether to approve or decline}

Lacoss-Arnold does not explicitly teach but Mark teaches:

The portable device of claim 12, wherein the processor is further configured to display, on the display screen, [a user prompt that relates to whether to approve or decline the transaction.]
See Mark Figs. 1B; 11, 8 {display on the display screen a user prompt}; [0143] teaching, the Approval Engine is an entity that is capable of communicating directly with … the account owner … via SMS, Internet, Phone or otherwise;  [0139] teaching, the Decision is one of either APPROVE, DECLINE or MANUAL states;  [0149] …User either via App, WebApp, SMS: {Approve/Decline}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Mark for systems and methods for facilitating verification of transactions, Mark [0002], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for facilitating verification of transactions. See Mark at [0002].

Claims 10 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20170083985 A1 to Lacoss-Arnold, in view of U.S. App. Pub. No. to US 20090006203 A1 to Fordyce, in view of U.S. App. Pub. No. US 20150032543 A1 to Weis, in view of U.S. App. Pub. No. US 20120310760 A1 to Phillips, and further in view of U.S. Pat. No. US 9398007 B1 to Wegener.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 10:
	Lacoss-Arnold teaches:
10.    The method of claim 1, further comprising: displaying, on the display of the mobile communication device, [a multi-factor authentication selection user interface that includes a plurality of selectable authentication types; and receiving, from the user, at least one selection from among the plurality of authentication types,]
Lacoss-Arnold [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [0066] {display} push an alert (e.g., a transaction alert, etc.) to the consumer 112; Id. at [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … {display screen, “smartphone”}}, require a PIN authorization for the transaction instead of a signature {relating to whether to approve or decline}
wherein, when a proposed transaction is initiated, the method further includes performing an authentication of the user [based on the received at least one selection].
Lacoss-Arnold Fig. 2 {user input}; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … ; Lacoss-Arnold [0025] {purchase transaction authentication}, the consumer 112 initially provides information about the payment account {transaction data}; 

Lacoss-Arnold does not explicitly teach but Wegener teaches:

10.    The method of claim 1, further comprising: displaying, on the display of the mobile communication device, [a multi-factor authentication selection user interface that includes a plurality of selectable authentication types; and receiving, from the user, at least one selection from among the plurality of authentication types,]
Wegener Fig. 6; [Col. 6:32-48] … the wearable computing device may prompt the user to re-authenticate, illustrated as block 506. The user may re-authenticate in any number of different ways {e.g., at least one selection from among the plurality of authentication types}; Id. at [Col. 2:60-68] The authentication may be an authentication response {authentication selection type} including user input authentication data, such as, a PIN or password, a voice print, a fingerprint, facial recognition, retinal scan, finger cardiac rhythm, electrocardiography (ECG or EKG), or other biometric or form of authentication, etc; Id. at [Col. 7:12-19] The authentication server … determines whether the user authentication is correct or incorrect and transmits a message verifying the authentication or stating that the authentication failed … Upon receiving an authentication verification … the payment transaction may be authorized 
wherein, when a proposed transaction is initiated, the method further includes performing an authentication of the user [based on the received at least one selection].
Wegener Fig. 6; at [Col. 2:60-68] The authentication may be an authentication response {authentication selection type} including user input authentication data, such as, a PIN or password, a voice print, a fingerprint, facial recognition, retinal scan, finger cardiac rhythm, electrocardiography (ECG or EKG), or other biometric or form of authentication, etc; Id. at [Col. 7:12-19] The authentication server … determines whether the user authentication is correct or incorrect {based on the user input authentication data, e.g., see comparison at Fig. 8} and transmits a message verifying the authentication or stating that the authentication failed … Upon receiving an authentication verification … the payment transaction may be authorized

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Wegener for providing authentication/re-authentication for transactions, Wegener Fig. 1; [Col. 2:34-48], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for providing authentication/re-authentication for transactions. See Wegener Fig. 1; [Col. 2:34-48].

Regarding claim 21:
Lacoss-Arnold teaches:
21.    The portable device of claim 12, wherein the processor is further configured to: display, on the display screen, [a multi-factor authentication selection user interface that includes a plurality of selectable authentication types; and receive, from the user, at least one selection from among the plurality of authentication types,]
Lacoss-Arnold [0021] …The output device 206 outputs, or presents, to a user of the computing device 200 …information and/or data; [0066] {display} push an alert (e.g., a transaction alert, etc.) to the consumer 112; Id. at [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … {display screen, “smartphone”}}, require a PIN authorization for the transaction instead of a signature {relating to whether to approve or decline}
wherein, when a proposed transaction is initiated, the processor is further configured to perform an authentication of the user [based on the received at least one selection.]
Lacoss-Arnold Fig. 2 {user input}; [0030], [0025], [0021] The computing device 200 further includes an input device 208 that receives input {user input} from the user … ; Lacoss-Arnold [0025] {purchase transaction authentication}, the consumer 112 initially provides information about the payment account {transaction data}; 

Lacoss-Arnold does not explicitly teach but Wegener teaches:

21.    The portable device of claim 12, wherein the processor is further configured to: display, on the display screen, [a multi-factor authentication selection user interface that includes a plurality of selectable authentication types; and receive, from the user, at least one selection from among the plurality of authentication types,]
Wegener Fig. 6; [Col. 6:32-48] … the wearable computing device may prompt the user to re-authenticate, illustrated as block 506. The user may re-authenticate in any number of different ways {e.g., at least one selection from among the plurality of authentication types}; Id. at [Col. 2:60-68] The authentication may be an authentication response {authentication selection type} including user input authentication data, such as, a PIN or password, a voice print, a fingerprint, facial recognition, retinal scan, finger cardiac rhythm, electrocardiography (ECG or EKG), or other biometric or form of authentication, etc; Id. at [Col. 7:12-19] The authentication server … determines whether the user authentication is correct or incorrect and transmits a message verifying the authentication or stating that the authentication failed … Upon receiving an authentication verification … the payment transaction may be authorized 
wherein, when a proposed transaction is initiated, the processor is further configured to perform an authentication of the user [based on the received at least one selection.]
Wegener Fig. 6; at [Col. 2:60-68] The authentication may be an authentication response {authentication selection type} including user input authentication data, such as, a PIN or password, a voice print, a fingerprint, facial recognition, retinal scan, finger cardiac rhythm, electrocardiography (ECG or EKG), or other biometric or form of authentication, etc; Id. at [Col. 7:12-19] The authentication server … determines whether the user authentication is correct or incorrect {based on the user input authentication data, e.g., see comparison at Fig. 8} and transmits a message verifying the authentication or stating that the authentication failed … Upon receiving an authentication verification … the payment transaction may be authorized

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Lacoss-Arnold discussed above, to include the teachings of Wegener for providing authentication/re-authentication for transactions, Wegener Fig. 1; [Col. 2:34-48], which is common to the same field of endeavor of locating merchant terminals and authorizing financial transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for providing authentication/re-authentication for transactions. See Wegener Fig. 1; [Col. 2:34-48].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20110231223 A1 to Winters. 
(2) U.S. Patent Application Publication US 20150134528 A1 to Fineman.
(3) U.S. Patent Application Publication US 20140180810 A1 to Boal.
(4) U.S. Patent Application Publication US 20120123924 A1 to Rose.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694